Citation Nr: 1726197	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  11-02 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to the Veteran's service-connected disabilities and his treatment for such disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel

INTRODUCTION

The Veteran served on active duty in the Army from November 1988 to April 1993, with service in the Persian Gulf War and Bosnia.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) Muskogee, Oklahoma.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in October 2012.  A transcript of the hearing is associated with the claims files.

In March 2013 and May 2016, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further development.  The appeal has now been returned to the Board.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development is required before the claim is decided.  The Veteran contends that he is entitled to service connection for sleep apnea secondary to treatment for his service-connected disabilities.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Regretfully, another remand is necessary to comply with the May 2016 remand directives.

The matter was previously before the Board in May 2016.  On remand, the AOJ was directed to obtain a VA addendum medical opinion specifically addressing whether the Veteran's psychiatric medications aggravate his sleep apnea.  The AOJ obtained a medical opinion in June 2016.  The VA examiner found that it was less likely than not that the Veteran's obstructive sleep apnea was aggravated by his service-connected disabilities.  However, the medical opinion is inadequate because the examiner failed to address whether the Veteran's current medications prescribed for his service-connected disabilities, to include psychiatric medications, have aggravated his sleep apnea.  This is the Veteran's specific contention.  See September 2010 Notice of Disagreement (NOD).  As the VA opinion is inadequate and therefore does not substantially comply with the May 2016 remand directives, the case must again be remanded.  Id.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the file any outstanding VA medical records.

2.  After completing the development above to the extent possible, refer the case to the VA examiner who provided the June 2016 opinion for a supplemental opinion.  If the same examiner is not available, the claims folder should be forwarded to another clinician.  If evaluation of the Veteran is deemed necessary, appropriate arrangements should be made to evaluate the Veteran.  The examiner shall review the Veteran's claims file, to include this remand, review any additional treatment records associated with the claims file and revisit all prior opinions provided.  The examiner should answer the following question:

Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's sleep apnea was aggravated (i.e., permanently worsened beyond the natural progress) by his service-connected disabilities, to include the medications and treatments required for each service-connected disability, such as his psychiatric medication? 

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of his sleep apnea by the service-connected disabilities, to include the medication and treatment required for each service-connected disability. 

The examiner should cite to specific contemporaneous medical evidence that supports the opinion and note the dates the Veteran began receiving specific medications based on the medical evidence of record. 

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case that addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

